DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Shin (WP 2017/0155296; corresponding to Pub. No. US 2019/025540; hereafter Shin) does not disclose or fairly suggest “a plurality of reinforcement components that correspond to a plurality of conductive terminals one to one, and these reinforcement components do not contact with each other” (see Applicant’s Remarks page 6, emphasis original). Examiner respectfully disagrees.
Regarding the “plurality of reinforcement components,” as Examiner noted in the previous Office Action dated 8/30/2021, the upright pillar segments of the support member 255 of Shin can be construed as individual “reinforcement components” which Shin clearly shows that there are a plurality of such elements (see annotated Fig. 7 of Shin, below). 
Regarding the plurality of reinforcement components correspond to a plurality of conductive terminals one-to-one, as shown in the annotated Fig. 7, below, each of the upright portions of the support member 255 can be matched (i.e. construed as being in correspondence with) exactly one conductive terminal of the conductive terminals 251. Therefore the plurality of reinforcement components correspond to a plurality of conductive terminals one to one, as called for in the claim.
Regarding the limitation that the “reinforcement components do not contact with each other,” if, as explained above, the “reinforcement components” are construed as merely the upright pillar elements of the support member 255, then it is clear from Fig. 7 that these upright portions do not 

    PNG
    media_image1.png
    810
    731
    media_image1.png
    Greyscale

Shin Annotated Fig. 7
Regarding the rejections of claims 1, 2, 8, and 10 in view of Scheele (Pub. No. US 2017/0357076; hereafter Scheele) in view of Cho et al. (Pub. No. US 2015/0253583; hereafter Cho) and Keefer et al. (Pub. No. US 2008/0189919; hereafter Keefer) Applicant argues that the teaching of Keefer, even if properly combined with Scheele and Cho, would only render obvious providing reinforcement portions on the “outside of the contact pad or contact pad connections” (see Applicant’s arguments page 7, emphasis original), while the amended claims require the reinforcement portions be configured inside of the claimed conductive terminals. Examiner respectfully disagrees.
Initially, Examiner would note that the claim language has been amended to state that the conductive terminals are arranged on a front side, and the reinforcement portions are arranged on a back side, so Applicant’s arguments with respect to “outside” and “inside” are misplaced, as they are to limitations which are no longer recited in the claims.
Nevertheless, as can be seen from Fig. 4 of Keefer, reproduced below, the reinforcement portion (432) is disposed on the opposite side of the substrate (420) with respect to the contact portions (422). This is to ensure good contact between the contacts (422) and the device terminal (412). In the disclosure of Scheele, as shown in Fig. 10, reproduced below, the contact (826) are positioned on the outside of the device (812), therefore in combination with Keefer, one having ordinary skill in the art at the time the invention was filed would recognize that the only positions for a reinforcement member like that in Keefer to be positioned to ensure good contact of contacts (826) with their counterpart terminals would be either inside the substrate opposite the contacts (826) or outside the substrate of the device with the corresponding terminal contact (not shown in Scheele). Selection from a finite set of identified solutions, each which yield expected results and has a reasonable expectation of success is deemed obvious to the ordinary workman in the art (see MPEP 2143(I)(E)). Applicant’s arguments that the prior art of Scheele in view of Cho and Keefer only reasonably suggests placing the reinforcement portions on the outside is therefore unpersuasive, and the rejections made in view of Scheele, Cho, and Keefer are maintained.


    PNG
    media_image2.png
    477
    661
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    628
    837
    media_image3.png
    Greyscale

Scheele Fig. 10


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (Pub. No. WO 2017/0155296 A1, the US language version US 2019/0025540 A1 is being relied upon as an accurate translation of the prior-published WO document).
 	Regarding claim 1, a suspension assembly of an optical image stabilizer, wherein the suspension assembly comprises a printed circuit board (see Shin Fig. 7, item 250) and a spring plate movably disposed on the printed circuit board (see Shin Fig. 6, item 150), wherein the printed circuit board 

Regarding claim 3, Shin discloses the suspension assembly according to claim 1, wherein at least one of the reinforce components connects with the support component (see Fig. 7, items 210 and 255, they are integral and therefore connected).

Regarding claim 4, Shin discloses the suspension assembly according to claim 3, wherein the reinforce component which connects with the support component is disposed at a middle position in a length direction of the bend portion (see Shin Fig. 7, items 210 and 255, top of center pillar connects to 210).

Regarding claim 5, Shin discloses the suspension assembly according to claim 1, wherein the support component extends over the bottom surface of the substrate plate, extends over a connection corner between the substrate plate and the bend portion, and extends to the back surface of the bend portion (see Shin Figs. 7 and 9, items 210 and 255. Fig. 9 shows the support extending to the inside of the bend in the substrate).

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim (Pub. No. US 2020/0033699 A1; hereafter Kim)
Regarding claim 7, Shin discloses the suspension assembly according to claim 1, but does not specifically disclose that the support component and the reinforce components are made of stainless steel material.
	Kim discloses a camera module with a support component that is made of a stainless steel material (see Kim Fig. 7, item 450 and paragraph [0068] “yoke 450, a general metallic material such as steel use stainless (SUS) may be used”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the supporting member (and since the reinforcement components are integral, the reinforcement components as well) of stainless steel, as taught by Kim, so that “by mutual attraction with the OIS magnet 432… abnormal flow and tilting of the lens unit 200 in the optical axis direction may be prevented” (see Kim paragraph [0066]).

Regarding claim 9, Shin discloses the suspension assembly according to claim 1, but does not disclose that a base plate is further provided, the substrate plate is attached to a top surface of the base plate, and the base plate is provided with a through slot through which the bend portion can pass.
Kim discloses a base plate is further provided, the substrate plate is attached to a top surface of the base plate, and the base plate is provided with a through slot through which the bend portion can pass (see Kim Fig. 7, item 410, the recessed portion between the corners can reasonably be construed as a slot through which the bent portion of 470 can pass).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a base portion with a slot like that in Kim in order to provide a stable surface onto which to mount the optical device, and to provide a space for the bent portion within the device so as to minimize the necessary width of the device, instead of requiring the bent portion to extend outside the device, increasing its size.

Claims 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheele (Pub. No. US 2017/0357076 A1; hereafter Scheele) in view of Cho et al. (Pub. No. US 2015/0253583 A1; hereafter Cho) and Keefer et al. (Pub. No. US 2008/0189919 A1; hereafter Keefer).
 	Regarding claims 1, 2, 8, and 10, Scheele discloses a suspension assembly of an optical image stabilizer, wherein the suspension assembly comprises a printed circuit board (see Scheele Fig. 10, item 812) and a spring plate movably disposed on the printed circuit board (see Scheele Fig. 10, item 814 and paragraph [0051] “base or support member 812 (also referred to as a static FPC (flexible printed circuit)), and a moving/spring member 814”), wherein the printed circuit board comprises a substrate plate and a bend portion extending downwards along any side edge of the substrate plate (see Scheele Fig. 10, item 826), a plurality of conductive terminals are arranged on an outside surface of the bend portion (see Scheele Fig. 10, items 826a-826g); wherein a shape memory alloy wire is connected between the printed circuit board and the spring plate (see Scheele Fig. 10, item 846), wherein a bearing is further arranged between the printed circuit board and the spring plate (see Scheele Fig. 10, item 828).
	Scheele does not disclose a support component is attached to a bottom surface of the substrate plate, and a plurality of reinforce components are arranged on an inside surface of the bend portion and corresponding to the plurality of conductive terminals one to one, and the reinforce components are disposed at intervals and do not contact with each other; and wherein the reinforce components do not contact with the support component.
	Cho discloses a support component is attached to a bottom surface of the substrate plate (see Cho Fig. 2, item 210).

	Scheele in view of Cho does not disclose a plurality of reinforce components are arranged on an inside surface of the bend portion and corresponding to the plurality of conductive terminals one to one, and the reinforce components are disposed at intervals and do not contact with each other; and wherein the reinforce components do not contact with the support component.
	Keefer discloses a plurality of reinforce components corresponding to the plurality of conductive terminals one to one, and the reinforce components are disposed at intervals and do not contact with each other (see Keefer Fig. 5, items 532I and paragraph [0026] “The number, size and placement of pressure tab segments can be selected to correspond to the number, size and placement of contact pad connections.”)
	It would have been obvious to one having ordinary skill in the art to provide a stiffening reinforcement member to each of the contacts, as taught by Keefer, in order to provide secure connection to the contacts through increased rigidity. It would further have been obvious, in combination with the teaching of Scheele in view of Cho, to have the reinforced portions be separate from the support member in order to reduce the amount of material needed, and to maintain the flexibility of the printed circuit in the unreinforced areas for ease of placement and assembly.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        2/10/2022